CARL R. GAERTNER, Judge,
concurring.
I concur but write separately to emphasize that the remand of this case is for the limited purpose of reviewing the existing record and distinguishing between the lawyers’ time and effort attributable solely to this case and that attributable to the dismissed actions and the Habeas Case. The identity of issues pervading all of the cases renders mere reference to the date on which the work was performed an imperfect standard by which to measure attribution to one case or another. Rather, the key to entitlement to an award of attorneys fees in this case is a showing that what was done, the substance of the work, was reasonable and necessary in this case and not duplicative or utilized in one of the other cases. For example, legal research, factual investigation and witness interviews pertaining to the issue of custody, although performed before the filing of the Habeas Corpus Action, were pertinent to that action and compensation for that work has or should have been awarded by the Supreme Court. Conversely, the drafting of pleadings and procedural matters in the husband’s paternity action are a proper subject of compensation in this case. If the evidence presented to the trial court, including the lawyer’s time records which are not before us, fails to show such a distinction, mother and her attorneys have not met their burden of proving the work performed was reasonable and necessary for the prosecution of this case.